        Case 1:20-cv-02961-SDG Document 1-1 Filed 07/16/20 Page 1 of 21




                                          October 7, 2019



 The Rocket Science Group, LLC                      The Rocket Science Group, LLC
 dba MailChimp                                      Corporation Service Company
 675 Ponce de Leon Ave NE                           40 Technology Parkway South
 Suite 500                                          Suite 300
 Atlanta, GA 30308                                  Norcross, GA 30092


Re:    Notice of Patent Infringement Investigation
       Our File No. 21932-0000

Our Firm represents Elford LLC (“Elford”). As Elford is now represented by legal counsel, please
forward all communications regarding the matters covered in this letter to my attention.

Elford’s Background

As you may know, Elford helps enable high-speed data mining of very large datasets online. The
ability for franchisor and dealer networks together with any small and medium sized business to
access large databases online via a simple to use tool is fundamental to enabling many marketing
efforts. By adding this data mining capability to, for instance, a web-to-print application, the user
is able to quickly and seamlessly acquire a subset of data and enable that to be used in a marketing
campaign; for example, a direct-mail campaign. In some cases the web-to-print application could
be open to the public and in others the application can be a private and branded solutions for
franchisor and dealer networks etc. In the case of franchise and dealer networks, they will
frequently centralize their digital marketing materials in one online marketplace where their
franchisees and dealers can customize materials and order printed materials and/or direct mail
campaigns. A key function of this process involves allowing the users of the marketplace access
to a large mail list-procurement database engine, which enables users to filter through detailed
geographic and demographic information and use the resulting list to send a direct mail campaign
precisely tailored to their target market. This enables online users to create subsets of data (mailing
lists) from large, often national, databases from within a marketing platform such as yours.

This capability involves the triangulation of three distinct entities (a) a remote user using a web-
browser; (b) a web-to-print company hosting an application frequently operating as a Software as
a Service (SaaS) (often on the servers operated by the web-to-print solution); and (c) a remote


                                                                                                 GREGORY C. SCAGLIONE
                                                                                                     DIRECT. 402.343 .3721

                                          EXHIBIT 1                                    GREG.SCAGLIONE@KOLEYJESSEN.COM
        Case 1:20-cv-02961-SDG Document 1-1 Filed 07/16/20 Page 2 of 21
The Rocket Science Group, LLC
October 7, 2019
Page 2


data-seller with their own remote (possibly cloud-based) database, list-query engine and list
delivery capabilities.

This is the business that Elford operates in and Elford provides the industry best, and patented,
technology to enable this process.

Elford’s Concerns

The triangulation that enables a remote use to create subsets of data from large remote databases
can be accomplished through the use of a plugin, punch-outs, APIs or widgets or similar methods
to enable an interactive web data seller widget in a web-to-print software solution, like the one you
have developed, incorporated, enabled and licensed within your own web-to-print product (for a
full explanation of “data mining plugin” please refer to the ‘557 Patent; “data mining plugin” and
“plugin” and “widget” etc. are used here in this letter interchangeably as a short-hand reference to
the details within the ‘557 Patent). We understand you may partner with a plug-in company as
your provider (the “Plugin Provider”) and incorporate its data mining plugin into your software,
which you then license primarily to printing and marketing companies who facilitate the marketing
process set forth above. Please immediately inform us of the name of your Plugin Provider no
later than October 22, 2019.

The differences between Plugin Provider’s plugin and Elford’s much superior product called the
“DataWidget” are vast, but one important aspect is that Elford holds certain rights under U.S.
Patent No. 10,102,557 (the “’557 Patent”). Unfortunately, there appear to be substantial
similarities between the Plugin Provider’s data mining plugin (which you enable and license) and
the DataWidget. Use of Elford’s patented invention without an appropriate license could constitute
patent infringement. So, Elford has engaged this Firm to investigate whether your use and grant of
licenses and sub-licenses of the Plugin Provider’s data mining plugin infringes the ‘557 Patent.

Elford’s 557 Patent

The ‘557 Patent invention is incorporated into an interactive web data seller widget that enables
any ecommerce site to provide access to and from large, remotely stored databases to its web
visitors and for those visitors to prospect/filter within the databases. Users can find, for example,
appropriate geographic and demographic matches to any applicable search criteria. Additionally,
the invention enables the web visitor to order, as a deliverable subset of the remotely stored
database, a detailed list of the required database subset and for the ecommerce site to sell that data
subset to the visitor via a web shopping cart and checkout process. The invention also enables the
web visitor to preview the selected subset of data from any database prior to placing an order for
the same. Elford filed its patent application in November 2010 and was granted the ‘557 Patent on
October 16, 2018.

The invention enables remote users to order customized direct-mail campaigns (for example) with
custom data within one process, shopping cart, checkout and payment – without the host (web-to-
print) system housing the (marketing) databases or building the search and data procurement
systems.



                                         EXHIBIT 1
        Case 1:20-cv-02961-SDG Document 1-1 Filed 07/16/20 Page 3 of 21
The Rocket Science Group, LLC
October 7, 2019
Page 3


The following image, taken from the ‘557 Patent, may be helpful in visualizing the way the widget
is incorporated into a website:




We have enclosed a copy of the ‘557 Patent for your reference. The inventor assigned ‘557 Patent
to Elford for enforcement purposes, among other purposes. Please refer to the actual ‘557 patent
for any specifics. Any commentary here is solely intended to explain the ‘557 Patent.

Elford’s Patent Counsel

Several years ago, the patent holder engaged Mr. Joseph Meaney of Venjuris, Campillo, Logan
Meaney PC in Phoenix, Arizona to assist with the ‘557 Patent. Mr. Meaney was admitted to the
Arizona Bar in 1996 and the U.S. Patent and Trademark Office in 1999. He is a licensed
professional engineer in Arizona and has dedicated his practice to Patents, Trademarks, Copyrights
and other Intellectual Property matters. In addition to his own substantial experience, Mr.
Meaney’s firm employs professionals who have handled the intellectual property law needs of
individuals and businesses throughout the U.S. and internationally. Additionally, Mr. Michael
Campillo, a founding partner of Venjuris has been retained to provide advice in this matter. Mr.
Campillo is a very experienced patent and trademark attorney and is licensed to practice before the
United States Patent and Trademark office. Mr. Campillo was admitted to the Arizona Bar in 1998,
the U.S. District Court of Arizona in 1998 and U.S. Court of Appeals Federal Court in 2008. Prior
to becoming a registered patent attorney, Mr. Campillo was an electrical engineer for six and a
half years for a major semiconductor manufacturer providing technical expertise in applications
incorporating integrated circuits including analog and digital technologies. Mr. Campillo’s work
experience provides valuable insight for understanding the technical and manufacturing aspects of
all types of inventions.

Mr. Campillo’s practice is focused on the procurement, enforcement, and defense of intellectual
property law rights. Mr. Campillo prepares and prosecutes patent applications in the electrical,
computer, and mechanical arts and secures trademark and copyright registrations in all areas. Mr.




                                        EXHIBIT 1
        Case 1:20-cv-02961-SDG Document 1-1 Filed 07/16/20 Page 4 of 21
The Rocket Science Group, LLC
October 7, 2019
Page 4


Campillo has appeared in Arizona, Nevada, New York, and Texas courts in litigation matters
involving patent infringement claims, inventorship disputes, and trademark disputes.

Elford’s Investigation Counsel

Greg Scaglione leads the national litigation department at Koley Jessen. With nearly 30 years of
extensive trial and appellate experience, Mr. Scaglione has a significant record of success in
resolving a broad variety of complex business, commercial, and intellectual property disputes. In
2018, he secured one of the largest infringement verdicts in the nation, a $53.6mm federal jury
verdict involving various forms of infringement, unfair competition and false advertising. Mr.
Scaglione was also able to secure permanent injunctive relief and an award of attorney fees and
costs.

Elford’s Patent Infringement Investigation and Request for Assistance and Cooperation

Elford has not granted the Plugin Provider, or any plugin provider for that matter, permission to
use the patented invention. Given the substantial similarities between the Plugin Provider’s plugin
that you use and the DataWidget, we must investigate whether your use of this patented invention
without an appropriate license from Elford could constitute infringement of the ‘557 Patent. As
you know, once an infringing plugin is placed in software, like yours, and that software is then
licensed to potentially hundreds of licensees, who then sub-license to hundreds more, who in turn
allow use by thousands of end-users, the unauthorized use of Elford’s patented invention could be
huge and the risk of exposure to unauthorized users substantial. Among the damages and relief for
which an infringer can be liable are lost profits, reasonable royalties, attorney fees and injunctive
relief. In fact the minimum compensation owed to a patent holder is a reasonably royalty, 35 U.S.C.
§ 284, but courts may allow for lost profit damages, Exergen Corp. v. Kaz USA, Inc., 725 Fed.
Appx. 959, 970 (Fed. Cir. 2018), and a court may award enhanced damages in cases of egregious
misconduct, Exmark Mfg. Co. Inc. v. Briggs & Stratton Power Prod. Grp., LLC, 879 F.3d 1332,
1353 (Fed. Cir. 2018) (citing Halo Elec., Inc. v. Pulse Elec., Inc., 136 S.Ct. 1923 (2016)) along
with injunctive relief, Presidio Components, Inc. v. American Tech. Ceramics Corp., 875 F.3d
1369, 1383 (Fed. Cir. 2017).

Thus, we are currently investigating whether the use of the Plugin Provider’s data mining plugin
infringes on the ‘557 Patent. As a facilitator and enabler of the Plugin Provider’s data mining
plugin, we request your immediate assistance and cooperation with our investigation. We are
hopeful you will work with us as we conduct this investigation. The investigation (with or without
your assistance and cooperation) is estimated to run through October 31, 2019, depending on your
level of assistance and cooperation. During the investigation period, Elford will not sue you, but
Elford reserves the right to shorten or enlarge that investigation period, and if Elford so shortens
or enlarges that investigation period, we will give you written and reasonable notice.

For ease of reference, we refer hereafter to the following classes of users of your system:

“Customers” – meaning your direct customers who license your platform and have access to the
Plugin Provider’s data mining plugin.



                                         EXHIBIT 1
        Case 1:20-cv-02961-SDG Document 1-1 Filed 07/16/20 Page 5 of 21
The Rocket Science Group, LLC
October 7, 2019
Page 5


“Customer’s Customers” – meaning customers of your Customers.

“End Customers” – meaning customers of your Customer’s Customers.

First, we need to review relevant documents, and we are happy to do so under a reasonable NDA,
a proposed draft of which is attached. For our initial document review, we ask that you provide
the following documents by October 22, 2019: all contracts with your Customers; all contracts
and communications with the Plugin Provider; all documents relating to your enabling of the the
Plugin Provider’s data mining plugin (e.g., user-guides); all Storefront Extension and
Configuration Guides relating to the Plugin Provider’s List Acquisition within your web-to-print
solution.

Additionally, please provide the following information or documentation:

   a. The full names, contact information, locations, officers, directors and affiliate entities of
      all Customers who have been granted a (paid or otherwise) license or access to the Plugin
      Provider’s data mining plugin.
   b. For each Customer, the full names, contact information, locations, officers, directors and
      affiliate entities of the Customer’s Customer(s) who have access or otherwise used your
      web-to-print solution.
   c. For each Customer’s Customer, the full names, contact information, locations, officers,
      directors and affiliate entities of End Customers who have access or otherwise used your
      web-to-print solution.
   d. A detailed breakdown by Customer, by Customer’s Customer, and by End Customer, if
      applicable, of every transaction related to data acquisition through the Plugin Provider’s
      data mining plugin, as follows (which data may be provided in JSON, XML or CSV
      formats):
          i.   Date
         ii.   Time
        iii.   Order Number (s) together with all identifying characteristics associated with each
               order
         iv.   Session ID’s or other system attributes relating to the orders for data
          v.   Customer
         vi.   Customer’s Customer
        vii.   End Customer
       viii.   Dollar amount of each transaction charged to the End Customer
         ix.   Dollar amount of each transaction charged to the Customer
          x.   Dollar amount of any margin made by you on each transaction
         xi.   Type of data sold (database type)
        xii.   Quantity of data sold (units of data)
       xiii.   Any additional data that would enable our investigations




                                       EXHIBIT 1
       Case 1:20-cv-02961-SDG Document 1-1 Filed 07/16/20 Page 6 of 21
The Rocket Science Group, LLC
October 7, 2019
Page 6


   e. For what time periods have you enabled the Plugin Provider’s data mining plugin within
      your web-to-print solution?
   f. What do you charge your Customers to access or use the Plugin Provider’s data mining
      plugin within your web-to-print solution?
   g. Identify in detail the amount and dates of each payment you have received from your
      Customers or users of the Plugin Provider’s data mining plugin within your web-to-print
      solution?
   h. Is the Plugin Provider’s data mining plugin within your web-to-print solution a system for
      searching and purchasing subsets from a data seller?
   i. Does your web-to-print solution consists of or enable an ecommerce vendor, the
      ecommerce vendor configured to sell printing services to a customer via an ecommerce
      website?
   j. Does your web-to-print solution include or enable the ecommerce vendor comprising an
      ecommerce server configured to operate the ecommerce website?
   k. Does your web-to-print solution include the ecommerce server comprising a first processor
      and a first memory?
   l. Does the Plugin Provider’s data mining plugin within your web-to-print solution enable a
      data seller, the data seller comprising a database server and a database?
   m. Does the Plugin Provider’s data mining plugin within your web-to-print solution
      enable the database server comprising a second processor and a second memory, the
      database server connected to the database?
   n. Does the Plugin Provider’s data mining plugin within your web-to-print solution enable a
      data extraction widget located within the ecommerce website?
   o. Does the Plugin Provider’s data mining plugin within your web-to-print solution make a
      first direct connection between the data extraction widget and the ecommerce server?
   p. Does the Plugin Provider’s data mining plugin within your web-to-print solution enable or
      make the first direct connection configured to facilitate a two-way exchange of data
      between the data extraction widget and ecommerce server?
   q. Does the Plugin Provider’s data mining plugin within your web-to-print solution enable or
      make a second direct connection between the data extraction widget and the database
      server?
   r. Does the Plugin Provider’s data mining plugin within your web-to-print solution enable
      the second direct connection configured to facilitate a two-way exchange of data between
      the data extraction widget and the database server?
   s. Does the Plugin Provider’s data mining plugin within your web-to-print solution enable
      the second direct connection further configured to enable the customer to extract a subset
      of data directly from the database?




                                      EXHIBIT 1
       Case 1:20-cv-02961-SDG Document 1-1 Filed 07/16/20 Page 7 of 21
The Rocket Science Group, LLC
October 7, 2019
Page 7


   t. Does the Plugin Provider’s data mining plugin within your web-to-print solution enable a
      third direct connection between the database server and the ecommerce server, the third
      direct connection configured to enable the data seller to provide a sales price to the
      ecommerce vendor (your platform)?
   u. Does the Plugin Provider’s data mining plugin within your web-to-print solution enable
      the second direct connection configured to facilitate a two-way exchange of data between
      the data extraction widget and the database server?
   v. Does the Plugin Provider’s data mining plugin within your web-to-print solution enable
      wherein the data extraction widget is further configured to: provide the customer direct
      access to the database such that the customer is enabled to search and extract a subset of
      data from the database?
   w. Does the Plugin Provider’s data mining plugin within your web-to-print solution enable
      provide direct access to the ecommerce vendor for printing services?
   x. Does the Plugin Provider’s data mining plugin within your web-to-print solution enable
      wherein the ecommerce vendor is further configured to charge the customer for data
      extracted from the database and for printing services provided by the ecommerce vendor
      in a single transaction?
   y. Does the Plugin Provider’s data mining plugin within your web-to-print solution enable
      any such plugin to make the data seller further comprising a data seller web-server, the
      data seller web-server connected to the database server and the data extraction widget.”?
   z. Does the Plugin Provider’s data mining plugin within your web-to-print solution enable
      the data seller web-server connected to the ecommerce server?
   aa. Does the Plugin Provider’s data mining plugin within your web-to-print solution enable
       the data seller web-server connected to the ecommerce server?
   bb. Does the Plugin Provider’s data mining plugin within your web-to-print solution enable
       the data seller web-server hosting a script for the data extraction widget?
   cc. Does the Plugin Provider’s data mining plugin within your web-to-print solution enable
       the ecommerce website is integrated into a software application installed on a computer
       operated by the customer?
   dd. Does the Plugin Provider’s data mining plugin within your web-to-print solution enable
       the database comprising geographic data?
   ee. Does the Plugin Provider’s data mining plugin within your web-to-print solution enable
       the geographic data comprising zip codes, cities, counties, states, and adjustable radii
       about a map point?
   ff. Does the Plugin Provider’s data mining plugin within your web-to-print solution enable
       the database comprising demographic data?



                                       EXHIBIT 1
        Case 1:20-cv-02961-SDG Document 1-1 Filed 07/16/20 Page 8 of 21
The Rocket Science Group, LLC
October 7, 2019
Page 8


   gg. Does the Plugin Provider’s data mining plugin within your web-to-print solution enable
       the demographic data comprising household data, personal demographic data, personal
       interest data, building data, and income data?
   hh. Does the Plugin Provider’s data mining plugin within your web-to-print solution enable
       the data extraction widget further comprising an affiliate code?
   ii. Does the Plugin Provider’s data mining plugin within your web-to-print solution enable
       the data extraction widget further comprising an affiliate code?
If Elford determines that your organization does not infringe on ‘557 Patent, this investigation will
be concluded and no legal action will be taken. If Elford determines that your use of the Plugin
Provider’s plugin infringes ‘557 Patent, Elford will work in good faith with you to develop a
workout plan and timetable to cease using the infringing technology, to pay a reasonable royalty
rate for such infringement, and to license the DataWidget going forward. Elford strongly prefers
to investigate and address any infringement issues without resorting to suit.

Elford’s Alternative Business Solution

Elford wants to avoid any business or service disruption and to minimize quickly your risk and
expense. As such, Elford has a business solution for your consideration, which would allow you
to avoid this investigation, to obtain a complete release, and to have a quick and seamless transition
from the Plugin Provider’s plugin to the best data mining plugin in the industry by using Elford’s
patented technology. Please see the enclosed letter regarding a proposed compromise that presents
a compelling business solution.

We are available to answer any questions you may have regarding this letter and hope that you
will work with us through this investigation. Please respond by October 22, 2019. Thank you.

                                                  Very truly yours,

                                                  Gregory C. Scaglione
                                                  Gregory C. Scaglione

GCS/mey




                                         EXHIBIT 1
Case 1:20-cv-02961-SDG Document 1-1 Filed 07/16/20 Page 9 of 21




                        EXHIBIT 1
Case 1:20-cv-02961-SDG Document 1-1 Filed 07/16/20 Page 10 of 21




                         EXHIBIT 1
Case 1:20-cv-02961-SDG Document 1-1 Filed 07/16/20 Page 11 of 21




                         EXHIBIT 1
Case 1:20-cv-02961-SDG Document 1-1 Filed 07/16/20 Page 12 of 21




                         EXHIBIT 1
Case 1:20-cv-02961-SDG Document 1-1 Filed 07/16/20 Page 13 of 21




                         EXHIBIT 1
Case 1:20-cv-02961-SDG Document 1-1 Filed 07/16/20 Page 14 of 21




                         EXHIBIT 1
Case 1:20-cv-02961-SDG Document 1-1 Filed 07/16/20 Page 15 of 21




                         EXHIBIT 1
Case 1:20-cv-02961-SDG Document 1-1 Filed 07/16/20 Page 16 of 21




                         EXHIBIT 1
Case 1:20-cv-02961-SDG Document 1-1 Filed 07/16/20 Page 17 of 21




                         EXHIBIT 1
Case 1:20-cv-02961-SDG Document 1-1 Filed 07/16/20 Page 18 of 21




                         EXHIBIT 1
Case 1:20-cv-02961-SDG Document 1-1 Filed 07/16/20 Page 19 of 21




                         EXHIBIT 1
Case 1:20-cv-02961-SDG Document 1-1 Filed 07/16/20 Page 20 of 21




                         EXHIBIT 1
Case 1:20-cv-02961-SDG Document 1-1 Filed 07/16/20 Page 21 of 21




                         EXHIBIT 1
